1                              NOT FOR PUBLICATION                           FILED
 2
 3                       UNITED STATES COURT OF APPEALS                       AUG 21 2018
 4                                                                         MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS
 5                              FOR THE NINTH CIRCUIT
 6
     MICHAEL J. HORTON,                              No.    17-17514

                     Plaintiff-Appellant,            D.C. No. 3:16-cv-06411-WHA

      v.
                                                     MEMORANDUM*
     D. BRADBURY, CDW (A); et al.,

                     Defendants-Appellees.
 7
 8                      Appeal from the United States District Court
 9                        for the Northern District of California
10                       William Alsup, District Judge, Presiding
11
12                              Submitted August 15, 2018**
13
14   Before:      FARRIS, BYBEE, and N.R. SMITH, Circuit Judges.

15         California state prisoner Michael J. Horton appeals pro se from the district

16   court’s judgment dismissing his 42 U.S.C. § 1983 action alleging Eighth and

17   Fourteenth Amendment claims arising from a notation in his custody records. We

18   have jurisdiction under 28 U.S.C. § 1291. We review de novo a dismissal on the


           *
                  This disposition is not appropriate for publication and is not precedent
     except as provided by Ninth Circuit Rule 36-3.
           **
                  The panel unanimously concludes this case is suitable for decision
     without oral argument. See Fed. R. App. P. 34(a)(2).
 1   basis of claim preclusion. Manufactured Home Cmtys. Inc. v. City of San Jose,

 2   420 F.3d 1022, 1025 (9th Cir. 2005). We affirm.

 3         The district court properly dismissed Horton’s action as barred by claim

 4   preclusion because Horton’s claims were raised in a prior state habeas action that

 5   involved the same rights and parties, and resulted in a final judgment on the merits.

 6   See San Diego Police Officers’ Ass’n v. San Diego City Emps.’ Ret. Sys., 568 F.3d

 7   725, 734 (9th Cir. 2009) (elements of claim preclusion under California law); see

 8   also Gonzales v. Cal. Dep’t of Corr., 739 F.3d 1226, 1231 (9th Cir. 2014)

 9   (reasoned denials of California habeas petitions have claim preclusive effect).

10         AFFIRMED.




                                              2                                    17-17514